

	

		II

		108th CONGRESS

		2d Session

		S. 2899

		IN THE SENATE OF THE UNITED STATES

		

			October 6, 2004

			Mr. Carper (for himself

			 and Mr. Biden) introduced the following

			 bill; which was read twice and referred to the

			 Committee on Energy and Natural

			 Resources

		

		A BILL

		To authorize the Secretary of the Interior to conduct a

		  special resources study to evaluate resources along the coastal region of the

		  State of Delaware and to determine the suitability and feasibility of

		  establishing 1 or more units of the National Park System in Delaware, and for

		  other purposes.

	

	

		1.Short

			 title

			This Act may be cited as the

			 Delaware National Coastal Special

			 Resources Study Act.

		2.Study

			(a)In

			 generalThe Secretary of the Interior (referred to in this Act as

			 the Secretary) shall conduct a special resources study of the

			 national significance, feasibility of long-term preservation, and public use of

			 sites in the coastal region of the State of Delaware.

			(b)Inclusion of

			 sites in the National Park SystemThe study under subsection (a)

			 shall include an analysis and any recommendations of the Secretary concerning

			 the suitability and feasibility of—

				(1)designating 1 or

			 more of the sites along the Delaware coast as units of the National Park System

			 that relate to the themes described in section 3; or

				(2)establishing a

			 national heritage area that incorporates the sites along the Delaware coast

			 that relate to the themes described in section 3.

				(c)Study

			 guidelinesIn conducting the study authorized under subsection

			 (a), the Secretary shall use the criteria for the study of areas for potential

			 inclusion in the National Park System contained in section 8 of

			 Public Law 91–383

			 (16 U.S.C. 1a–5).

			(d)ConsultationIn

			 preparing and conducting the study under subsection (a), the Secretary shall

			 consult with—

				(1)the State of

			 Delaware;

				(2)the coastal

			 region communities; and

				(3)the general

			 public.

				3.ThemesThe study authorized under section 2 shall

			 evaluate sites along the coastal region of the State of Delaware that relate

			 to—

			(1)the history of

			 indigenous peoples, which would explore history of Native American tribes of

			 Delaware, such as the Nanticoke and Lenni Lenape;

			(2)the colonization

			 and establishment of the frontier, which would chronicle the first European

			 settlers in the Delaware Valley who built fortifications for the protection of

			 settlers;

			(3)the founding of a

			 nation, which would document the contributions of Delaware to the development

			 of our constitutional republic;

			(4)industrial

			 development, which would investigate the exploitation of water power in

			 Delaware with the mill development on the Brandywine River;

			(5)transportation,

			 which would explore how water served as the main transportation link,

			 connecting Colonial Delaware with England, Europe, and other colonies;

			(6)coastal defense,

			 which would document the collection of fortifications spaced along the river

			 and bay from Fort Delaware on Pea Patch Island to Fort Miles near Lewes;

			(7)the last stop to

			 freedom, which would detail the role Delaware has played in the history of the

			 Underground Railroad network; and

			(8)the coastal

			 environment, which would examine natural resources of Delaware that provide

			 resource-based recreational opportunities such as crabbing, fishing, swimming,

			 and boating.

			4.ReportNot later than 1 year after funds are made

			 available to carry out this Act under section 5, the Secretary shall submit to

			 the Committee on Energy and Natural Resources of the Senate and the Committee

			 on Resources of the House of Representatives a report containing the findings,

			 conclusions, and recommendations of the study conducted under section 2.

		5.Authorization of

			 appropriationsThere are

			 authorized to be appropriated such sums as are necessary to carry out this

			 Act.

		

